Bloodworth, J.
Plaintiff, a real-estate dealer, sued the defendants, landowners, on a plain and unambiguous written contract for commissions for selling a tract of land. Defendants admitted signing the contract, but pleaded that it was procured by fraud, and the sale made by the plaintiff, not under the written contract, but under a previous verbal one. A demurrer to the plea was filed, and the following order passed: “It is ordered and adjudged that said demurrer be and the same is sustained in so far as the allegations as to fraud in obtaining the contract sued upon, the same being held insufficient, but as to the allegations touching another or a verbal contract, the same is allowed.” In Ware v. Ware & Harper, 20 Ga. App. 202 (92 S. E. 961), the court said: “The defendant admitted the execution of the contract which is the basis of this suit, and filed a plea of fraud in its procurement. The defendant could read and write, and there was no trick, artifice, or fraud practiced upon him which prevented him from reading the contract. The re*3lation between the parties was that of landowner and real-estate agent employed for the purpose of negotiating a sale of the land. In respect to the services to be rendered by the real-estate agent, a relation of confidence existed between the owner and the agent. In respect to the compensation to be paid to the agent by the owner, the parties dealt at arm’s length. There is” nothing in the evidence to take this ease out of the general rule that parol evidence will not be received to add to, vary, or dispute the plain and unambiguous terms of a written contract.” Under this ruling the court erred in not striking the entire plea. This error rendered the further proceedings nugatory. Sec Sloan v. Farmers Bank, 20 Ga. App. 123, 125, 126, 127 (92 S. E. 893), and cases cited.

Judgment reversed.


Broyles, P. J., and Stephens, J., concur.